MARY'S OPINION HEADING                                           








                NO. 12-06-00070-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
 
IN THE ESTATE OF           §          COUNTY
COURT AT LAW NO. 3 OF
LUTICSHA MARTIN
§          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
November 29, 2005.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., December 29, 2005. 
Appellant filed a motion for new trial on February 28, 2006.  However, Appellant’s motion for new trial was
untimely because it was filed more than thirty days after the judgment was
signed.  See Tex. R. Civ. P. 329b(a).  Therefore, the motion for new trial did not
extend the appellate deadlines.  See  Tex. R.
App. P. 26.1(a)(1).  Moreover,
Appellant did not file a motion for extension of time to file his notice of
appeal.  See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed his notice of appeal on
February 28, 2006.  Because the
notice of appeal was not filed on or before December 29, 2005, this Court has
no jurisdiction to consider the appeal.
            On March 3, 2006, this Court notified Appellant pursuant
to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal was
untimely.  Appellant was further informed
that unless the record was amended on or before March 13, 2006  to establish the jurisdiction of this Court,
the 




 
 
appeal would be dismissed.  The deadline has now expired, and Appellant
has neither responded to our notice or shown the jurisdiction of this Court.
            Because this Court is not authorized to extend the time
for perfecting an appeal except as provided by
Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss
the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion
delivered March 15, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)